                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LASSWELL FOUNDATION FOR
LEARNING AND LAUGHTER, INC.,
FRED LASSWELL, INC., RED RYDER
ENTERPRISES, INC., and GOLDBOOK,
LTD.,

       Plaintiffs,                                   Case No.: 8:17-cv-00046-JDW-TBW

vs.

TIMOTHY SCHWARTZ, DESIGN TANK,
INC., and DOES 1-10,

      Defendants.
___________________________________/


                               JOINT STATEMENT
                     RE: CONSENTS TO THIRD PARTY SUBPOENAS

       Plaintiffs, LASSWELL FOUNDATION FOR LEARNING AND LAUGHTER, INC.,

FRED LASSWELL, INC., RED RYDER ENTERPRISES, INC., and GOLDBOOK, LTD.

(Plaintiffs), by and through the undersigned counsel, and Defendant TIMOTHY SCHWARTZ,

hereby submit the following Joint Statement pursuant to the Court’s Order (Dkt 127) dated March

27, 2019.

       Dkt 127 Docket Text:

       …As noted above, however, the remainder of the motion remains for resolution
       due to Schwartz’s objections to providing consent to the subpoenas directed to
       GoDaddy, Google, PayPal, and Blue Host, Inc., because of the breadth and scope
       of those subpoenas. In light of the fact that the Court has now amended and
       significantly narrowed those subpoenas (as set forth in Section II, supra), the Court
       directs that the Schwartz revisit his position as to whether he will sign the consent
       forms. Accordingly, the parties are directed to meet and confer in good faith on the
       matter and to file a joint notice on or before April 3, 2019, informing the Court if
       the parties have come to a resolution.
                                                              Case No. 8:17-cv-00190-T-23-MAP




                                   PROCEDURAL HISTORY

       Pursuant to the Court’s Order (Dkt. 127), the Parties have attempted in good faith to narrow

and/or resolve issues related to four outstanding subpoenas subject to Mr. Schwartz’s Motion to

Quash Subpoenas, Motion for Protective Order, Motion to Compel Discovery and Motion for

Sanctions (Dkt. 85). Counsel for Plaintiffs, Enrico Schaefer, provided information to Defendant

Timothy Schwartz in order to define and potentially resolve disputes to the subpoena consents.

Mr. Schwartz responded to emails and the parties attempted to resolve these issues.

       PLEASE TAKE NOTICE that pursuant to this Court’s Order (Dkt. 127), Defendant and

Plaintiffs’ counsel have conferred in a good-faith effort to resolve the dispute with respect to the

consents to the subpoenas directed to GoDaddy, Google, PayPal, and Blue Host, Inc. Mr. Schwartz

has agreed to execute the Consents to the Court’s modified subpoenas for GoDaddy, PayPal, and

Blue Host, Inc. As noted at the hearing, and confirmed multiple times with Google, Google is

requiring a court order in order to provide responsive information. Google has indicate that a

consent will not be adequate. Finally, we will need to ensure that each deponent is willing to

provide information under the modified subpoena scope, or if new subpoenas with the more limited

production scope need to be issued. We will advise the Court of any responses on these types of

technical issues as appropriate.

       Plaintiffs’ Position:

       Plaintiffs have been working with Google to understand their verified consent disclosure

process, which was referenced in Google’s response letter to Plaintiff’s subpoena. [See Ex. 1,

Google Dec. 21, 2018 Letter]. Plaintiffs’ correspondences with Google reflect that the verified

consent disclosure process “requires a consent to be communicated through the user’s email

account in question and a court order (or entered stipulation).” [See Ex. 2, Plaintiffs’

                                                 2
                                                               Case No. 8:17-cv-00190-T-23-MAP


Correspondences with Google] (emphasis added).            Google further requested that Plaintiffs

“[p]lease provide us with a draft of the proposed order before seeking judicial intervention to

ensure that Google could comply with such an order.” [See Id.]. At the time of filing this Joint

Statement, Plaintiffs have provided Google with a draft court order – based upon a sample that

Google provided – for review and are awaiting Google’s response thereto. [See Ex. 3, Draft

Google Court Order]. The Draft Google Court Order has been provided to Mr. Schwartz for review

with a request to stipulate to the order. Mr. Schwartz has indicated that he is unwilling to stipulate

to a proposed order, instead wishing to produce documents directly. It is unclear why Mr.

Schwartz is unwilling to stipulate to a court order which will allow Google to respond to the

subpoena. Google will have access to information which may not be available to Mr. Schwartz,

such as a log of deleted emails, which would have otherwise been responsive. Moreover, Google

is a more trustworthy source for production of responsive documents than Mr. Schwartz.

       Defendants Position:

       Defendant has agreed to sign consent forms for the subpoenas directed to Blue Host, Inc.,

GoDaddy, and PayPal, as modified by the Court.

       With regard to the subpoena directed to Google, Google objected for myriad reasons other

than consent and outlined the appropriate way to seek such content:

       Instead, the appropriate way to seek such content is to direct your request to the
       account holder who has custody and control of the data in the account, is not bound
       by the SCA, and is the party to whom discovery requests should be directed. Suzlo,
       671 F.3d 726, 730-31: Mintz, 885 F. Supp. 2d at 993-94: O'Grady. 139 Cal. App.
       4th at 1446-47. If the account holder is a party to the underlying litigation, you may
       serve a document request on the account holder for the content sought. See Mintz,
       885 F. Supp. 2d at 993-94; O'Grady, 13 Cal.App. 4th at 1446-67; see also Flagg,
       252 F.R.D. at 348, 366-67. Google users can obtain and produce their account
       content themselves, or by using Google Takeout. available at
       www.google.com/takeout/.




                                                  3
                                                              Case No. 8:17-cv-00190-T-23-MAP


       To the extent you are seeking the production of content based on a signed consent
       form. Google objects to the request because Google is unable to verify that the
       person signing the form is the account owner. If you are interested in going through
       our verified consent disclosure process, please contact me.

       [See Ex. 1]

       Google further objected based the following, some of which have been addressed by the

Court’s modified subpoenas. It is unclear why Plaintiffs assert that Google requires a Court Order:

            1. Google objects to the Subpoena to the extent it seeks to impose an undue
            burden on a disinterested non-party. Google further objects to the Subpoena to
            the extent it seeks information already in a party's possession or available to a
            party from some other source (including public sources) that is more
            convenient, less burdensome or less expensive. Google objects to the
            Subpoena to the extent it seeks electronically stored information that is not
            reasonably accessible to Google.
            2. Google objects to the Subpoena to the extent it seeks information that is not
            proportionate to the needs of the case, not relevant to any party's claims or
            defenses, or not reasonably calculated to lead to the discovery of admissible
            evidence.
            3. Google objects to the Subpoena to the extent it specifies a date of production
            that is unreasonable and unduly burdensome, including because it may not
            afford Google time to provide sufficient notice to the user.
            4. Google objects to the Subpoena to the extent that it is vague, ambiguous.
            unlimited in rime or scope, or fails to identify the information sought with
            reasonable particularity. Accordingly, Google further objects to the Subpoena
            to the extent it purports to require Google to preserve the requested
            information. Therefore you should not assume that Google will undertake steps
            to preserve any information in response to your Subpoena. Google is willing
            to meet and confer to discuss any preservation request.
            5. Google objects to the Subpoena to the extent it seeks to impose obligations
            on Google beyond what is permissible under applicable law.
            6. Non-party Google is located in Santa Clara County, California, which is
            also where Google resides. Google therefore objects to the Subpoena because
            it designates a place for compliance that is more than 100 miles from its
            headquarters. See Fed. R. Civ. P. 45(c)(2)(A).

       [See Ex. 1].

       Based on Google’s response, Defendant has agreed to sign the consent form for the

subpoena directed to Google if Google is willing and able to filter emails per the Court’s order. If




                                                 4
                                                              Case No. 8:17-cv-00190-T-23-MAP


Google is unwilling or unable to filter emails per the Court’s order, Defendant agrees to produce

the emails directly to Plaintiffs.



        Remaining Issues:

        The Matters that remain for judicial intervention with respect to the Consents for the non-

party subpoenas at issue in Defendant's Motion to Quash Subpoenas and for Protective Order are:

        1. Whether this Court will enter a Google-approved stipulated court order so that Google

            can comply with the subpoena request.

        2. Whether, after receiving the consents, the subpoenaed parties will require anything

            further in order to comply with the subpoenas.



Dated: April 3, 2019                         Respectfully Submitted,

                                                     /s/ Jonathan B. Sbar
                                                     Jonathan B. Sbar, Esq. (FBN 131016)
                                                     Email: jsbar@rmslegal.com
                                                     Andrea K. Holder, Esq. (FBN 104756)
                                                     Email: aholder@rmslegal.com
                                                     ROCKE, McLEAN & SBAR, P.A.
                                                     2309 S. MacDill Avenue
                                                     Tampa, FL 33629
                                                     Phone: 813-769-5600
                                                     Fax:     813-769-5601

                                                     /s/ Craig Enrico Schaefer
                                                     Craig Enrico Schaefer (Pro Hac Vice)
                                                     Traverse Legal, PLC
                                                     810 Cottageview Drive G-20
                                                     Traverse City, MI 49684
                                                     enrico.schaefer@traverselegal.com
                                                     Phone: 231-932-0411

                                                     Counsel for Plaintiffs




                                                 5
                                                                 Case No. 8:17-cv-00190-T-23-MAP



Dated: April 3, 2019                           _/s/ Timothy Schwartz__________________
                                                Timothy Schwartz, Defendant
                                                In Pro Per



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 3, 2019 a true and correct copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent via e-mail to all parties by operation of the court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                                       /s/ Craig Enrico Schaefer
                                                       Craig Enrico Schaefer (Pro Hac Vice)




                                                   6
